DETAILED ACTION
This action is responsive to Applicant’s amendments/remarks filed 12/17/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1-2, 4, 6-8, 11-12, 14, 16-18, and 21-24 are pending.
Claims 4, 6-8, 14, and 16-18 are withdrawn.
Claims 3, 5, 9-10, 13, 15, and 19-20 are cancelled.
Claims 23-24 are new.
Claims 1 and 21-22 are currently amended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 24, the limitation “while the base portion and the first part of the contact portion remain stationary” is interpreted as new matter. 
Particularly, while Figs. 6A-B depict only the (second) contact portion #182a moving, with base portion #181a appearing to remain in the same position, the mere fact that #181a remains in the same position is not considered to be ample support for the limitation “remain stationary”. The Examiner posits that as the tube #23a expands outward, pressure is applied to both #182a AND #181a, and thus portion #181a is likely to ALSO bend, although likely not to the same extent as #182a.
From the Specification, paragraphs [0077]-[0080] detail the operation of the mechanism in Figs. 6A-B, but only describe the movement of portion #182a. There is no mention of any movement of portion #181a, nor is there any mention of it remaining 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, the limitation “the contact portion includes a plurality of contact portions having a gap formed between each contact portion”. Is regarded as indefinite claim language. Particularly, it is unclear how to interpret “each contact portion” since there is both a contact portion that comprises a plurality of contact portions. 
In the interest of compact and expedited prosecution, the Examiner interprets the claim as reading: “the contact portion includes a plurality of contact sub-portions, wherein the plurality of contact sub-portions have a gap formed between each contact sub-portion, wherein each contact sub-portion is connected to the base portion.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose (US Pub. 2004/0149214) in view of White (US Pub. 2006/0060302).
Regarding claim 1, Hirose teaches a plasma processing apparatus (Abstract, Figs. 1-3) comprising:
a chamber ([0029] and Fig. 1, chamber #11) having an opening in a sidewall ([0032] and Fig. 1, carrier port #18) thereof so as to carry a processing target substrate into the chamber through the opening ([0032]), the chamber being configured to perform therein a predetermined processing ([0042]) on the processing target substrate placed 
a shutter ([0049] and Figs. 6&7, shutter #49) capable of opening or closing the opening by moving along the sidewall of the chamber (shown by vertical arrows near #49 in Figs. 6&7).

Hirose does not teach a contact member formed of a conductive material and provided in a concave portion, the concave portion being formed either (i) in the sidewall of the chamber at a location different from a location of the opening or (ii) in a sidewall of the placing table, the contact member including a base portion and a contact portion, the base portion connected to the concave portion, the contact portion having a first part connected to the base portion and a second part connected to the first part, the second part of the contact portion being configured to be in non-contact with the shutter while the shutter moves and to be displaced in a direction different from a moving direction of the shutter to come into contact with the shutter when the shutter is in a position for closing the opening.
However, White teaches a contact member (White – [0070] and Fig. 6, RF ground probe #293) formed of a conductive material (White - [0072]: low impedance conductive metal) and provided in a concave portion (see annotated White Fig. 6 below), 

    PNG
    media_image1.png
    135
    242
    media_image1.png
    Greyscale

the concave portion being formed (i) in the sidewall of the chamber (see Fig. 6) at a location different from a location of an opening (White – [0070] and Fig. 6, concave portion as below is formed in a different sidewall region from transport opening #230), the contact member including a base portion and a contact portion, the base portion connected to the concave portion, 

    PNG
    media_image2.png
    147
    254
    media_image2.png
    Greyscale

the contact portion having a first part connected to the base portion and a second part connected to the first part, 

    PNG
    media_image3.png
    229
    316
    media_image3.png
    Greyscale


Hirose and White both teach chemical vapor deposition (CVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Hirose with the contact portion as taught by White in order to shorten the return path and lower the voltage differential between the shutter surface and the grounded chamber, which reduces the likelihood of non-uniform plasma deposition and unwanted deposition at the areas to the side and below the shutter (White - [0074]: in relation to the structure in contact).

For clarity, the Examiner interprets the word “part” in the same way as the word “portion”, as Merriam Webster defines the two as: 
“one of the often indefinite or unequal subdivisions into which something is or is regarded as divided and which together constitute the whole” (part), and
 “an often limited part of a whole” (portion).

To clarify the record, Examiner interprets the claim limitations “so as to carry a processing target substrate into the chamber through the opening”, “being configured to perform therein a predetermined processing on the processing target substrate placed on a placing table by plasma of a processing gas supplied thereinto”, “configured to open or close the opening by moving along the sidewall of the chamber” and “configured to be in non-contact with the shutter while the shutter moves and to be displaced in a direction different from a moving direction of the shutter to come into contact with the shutter when the shutter is in a position for closing the opening” as merely intended uses and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 
The modified Hirose apparatus would be capable of performing the intended uses as specifically set forth in the body of the rejection above.

Further, the Examiner points out that the “placing table” of the claim (line 4) has not been positively recited as a structural element of the chamber, but merely included as part of the intended use identified above. Although the Examiner has set forth where the prior art teaches the placing table, the “placing table” as currently recited does not constitute a structural limitation of the claim.

Regarding claim 11, Hirose teaches wherein the chamber has a cylindrical sidewall (Hirose – [0004]), the shutter has a cylindrical sidewall (Fig. 7, shutter #49 shown as a curved wall), and is disposed in the chamber such that a central axis of the shutter overlaps a center axis of the chamber (Fig. 6, shield #50 with shutter #49 shown concentrically with chamber with a coincident central axis).

Claims 2, 12, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose (US Pub. 2004/0149214) and White (US Pub. 2006/0060302) as applied to claims 1 and 11 above, and further in view of Spielbauer (US Patent 3,569,649) and Yoshioka (US Pub. 2005/0014368).
The limitations of claims 1 and 11 are set forth above.
Regarding claim 2, Hirose does not teach the limitations of the claim.
However, White teaches wherein the contact portion is formed of a conductive material (White – [0070] and Fig. 6, RF ground probe #293; [0072]: low impedance conductive metal), and the plasma processing apparatus further comprises a controller (White - [0070]) configured to move the contact portion such that the contact portion is brought into contact with the structure by the movement (White - [0070]-[0071]).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the apparatus taught by Hirose with the controller of White in order to control movement of the contact portion (probe) into contact with the structure during processing and in non-contact when in non-processing (White - [0070]). 

Modified Hirose does not teach wherein the contact portion is a portion of a leaf spring, wherein the plasma processing apparatus further comprises an elastic tube, nor wherein the controller is configured to increase a pressure of a fluid filled in the elastic tube so as to expand the elastic tube when the shutter is in the position for closing the 
However, Spielbauer teaches an elastic tube (Spielbauer – C2, L1 and Figs. 1-2, inflatable air bladder #28), wherein the pressure of a fluid filled in the elastic tube is increased so as to expand the elastic tube (Spielbauer – C2, L23 and Fig. 2, inflated via air line #30) such that the second part of the contact portion (Spielbauer – C2, L8-9 and Figs. 1-2, conductive discs #22) is brought into contact with another object (Spielbauer – C2, L22 and Figs. 1-2, to edge portions #14/#16) by the expanded elastic tube (Spielbauer – C2, L23-30: overall operation).
Modified Hirose and Spielbauer both teach electrical connection assemblies for RF power transmission, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to replace the RF grounding probe mechanism as taught by modified Hirose (specifically, White) with the tube/metallic ring mechanism as taught by Spielbauer in order to provide an improved connection for accommodating large currents, minimize arcing and heating effects, does not present additional RF resonances, and for providing a firm connection between contacts which may not be in accurate alignment (Spielbauer – C1, L16-25).
For clarity, the Examiner interprets the mechanism of Spielbauer with the limitations of claim 1, as in the following annotated Fig. 2:

    PNG
    media_image4.png
    263
    462
    media_image4.png
    Greyscale


Modified Hirose does not teach wherein the contact portion is a portion of a leaf spring.
However, Yoshioka teaches wherein a contact member is a conductive leaf spring (Yoshioka – [0129] and Figs. 5A-5C, leaf spring/electrical contact #88).
Hirose and Yoshioka both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to replace the conductive discs of the contact member as taught by modified Hirose (notably, Spielbauer) to be a portion of a leaf spring in order to allow for significant displacement without plastic deformation and can be set in a considerably small space (Yoshioka – [0028]) while also providing electrical conductance (Yoshioka - [0032]).

For clarity of the record, the modified Hirose apparatus would be configured to increase a pressure of a fluid filled in the elastic tube so as to expand the elastic tube (Spielbauer) when the shutter is in the position for closing the opening (Hirose) such 

Regarding claim 12, Hirose teaches wherein the chamber has a cylindrical sidewall (Hirose – [0004]), the shutter has a cylindrical sidewall (Hirose – Fig. 7, shutter #49 shown with a cylindrical sidewall), and is disposed in the chamber such that a central axis of the shutter overlaps a center axis of the chamber (Hirose - Fig. 6, shutter #49 shown concentrically with interior chamber volume/chamber sidewalls, thus would have a coincident central axis).

Regarding claim 21, Hirose modified by White does not teach the limitations of the claim.
However, Spielbauer teaches wherein the elastic tube (Spielbauer – Fig. 2, air bladder #28) is provided between the base portion and the contact portion (see Spielbauer Fig. 2, as annotated below).

    PNG
    media_image4.png
    263
    462
    media_image4.png
    Greyscale

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to replace the movement mechanism as taught by modified Hirose (specifically, White) with the tube/metallic ring mechanism as taught by 

Regarding claim 22, Hirose modified by White does not teach the limitations of the claim.
However, Spielbauer teaches wherein the contact portion includes a plurality of contact portions  having a gap (see below) formed between each contact portion.
However, Spielbauer teaches wherein the contact portion includes a plurality of contact sub-portions (Spielbauer – Fig. 3, plurality of discs #22), wherein the plurality of contact sub-portions have a gap formed between each contact sub-portion (see annotated Fig. 3 below), wherein each contact sub-portion is connected to the base portion (Spielbauer – Fig. 2, each and every component is “connected” to each other component, as the mechanism is a single contiguous object). 
(Note: as interpreted in accordance with the rejection of the claim under section 112(b)).

    PNG
    media_image5.png
    193
    353
    media_image5.png
    Greyscale

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to replace the movement mechanism as taught by 

Hirose modified by White and Spielbauer does not teach wherein the contact portion is a portion of a leaf spring.
However, Yoshioka teaches wherein a contact member is a conductive leaf spring (Yoshioka – [0129] and Figs. 5A-5C, leaf spring/electrical contact #88).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to replace the conductive discs of the contact member as taught by modified Hirose (notably, Spielbauer) to be a portion of a leaf spring in order to allow for significant displacement without plastic deformation and can be set in a considerably small space (Yoshioka – [0028]) while also providing electrical conductance (Yoshioka - [0032]).
Additionally, as modified, the leaf spring as taught by Yoshioka, together with the base portion and tube member as taught by White, would still be divisible into a plurality of arbitrarily drawn “contact portions” similar to how was done in White, and continue meeting the limitations of the claim. The combination above merely replaces the conductive discs as taught by Spielbauer with the leaf spring of Yoshioka, not the entire structure.

Regarding claim 23, Hirose modified by White does not teach the limitations of the claim.
However, Spielbauer teaches wherein the elastic tube (Spielbauer – C2, L1 and Fig. 2, air bladder #28) is positioned between the base portion (see below) and the second part of the contact portion (see below) such that the elastic tube is in contact with the base portion and the second part of the contact portion (Spielbauer – Fig. 2, each and every component is “in contact” with each other component, as the mechanism is a single contiguous object).

    PNG
    media_image4.png
    263
    462
    media_image4.png
    Greyscale

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to replace the movement mechanism as taught by modified Hirose (specifically, White) with the tube/metallic ring mechanism as taught by Spielbauer in order to provide an improved connection for accommodating large currents, minimize arcing and heating effects, does not present additional RF resonances, and for providing a firm connection between contacts which may not be in accurate alignment (Spielbauer – C1, L16-25).

Regarding claim 24, the entire claim is interpreted as merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 
Particularly, since the claim recites: “wherein when the controller increases the pressure of the fluid”, not “wherein the controller is further configured to: increase the pressure of the fluid…” the limitation is both conditional and not recited as structural programming of the controller.
In accordance, modified Hirose would be capable of performing the intended use by virtue of the apparatus of Hirose, with the RF grounding mechanism of White, modified by the structure of Spielbauer.

Response to Arguments
Applicant is thanked for the amendment to claim 22 to correct a minor informality, thus the objection to claim 22 is withdrawn.

Applicant is thanked for the amendment to claim 1 to remove new matter, thus the previous rejections of claims 1 (and claims dependent thereon) are withdrawn.

Applicant is thanked for the amendments to claim 22, but the claim continues to contain indefinite claim language. As such, the rejection of claim 22 is maintained (albeit based upon the newly amended language).

Applicant’s arguments (Remarks, pgs. 11-12) have been fully considered but are not persuasive, for at least the following reasons:

Applicant argues (Remarks, pg. 11) that White does not disclose or suggest that RF probe #293 is a contact member that includes both a base portion and a contact portion, where the contact portion includes a first part and a second part. 
First, Applicant notes the above features were “discussed during the interview”, but the Examiner did not agree during the interview that White did not teach the above features. In the Examiner’s Summary of the interview 19-Nov-2021 (mailed 11/24/2021), the Examiner noted: “In regards to the 103 rejection, the Examiner noted the remarks as presented were unpersuasive and suggested incorporating additional structural limitations regarding the contact member.” No agreement was reached during the interview as to any claim language that would definitively overcome the previous 103 rejection.
As to the arguments, Applicant merely asserts that White fails to teach/disclose the limitations of the claim without any supportive arguments. In the absence of any arguments of substance, the Examiner re-asserts the rejection above, where White does teach the required portions and parts as required by claim 1 in combination with the apparatus of Hirose, as depicted below (reproduced from the body of the rejection above):

    PNG
    media_image3.png
    229
    316
    media_image3.png
    Greyscale

The Examiner notes, as in the body of the rejection above, that the broad meaning of the terms “part” and “portion” easily read on the mechanism as taught by White.

Additionally, Applicant argues (pg. 11) that cited art does not “recognize the significantly advantageous features that result from the combined features of claim 1”. This argument is erroneous- the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                             
/Benjamin Kendall/Primary Examiner, Art Unit 1718